Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1,2,5-8, 11,12, 17, 21,22 are pending.
Claims 1,2,5,6,7,11,12,13,17 are amended.
Claims ,3,9,10,14, 15,16,18,19,20 are canceled. 
Claims 1,2,5-8, 11,12, 17, 21,22 are rejected.
Claim 23 has been added.

Response to Arguments
Applicant’s argue that the office action failed to teach “specified transmission parameter “in page 7 paragraph 5…Examiner respectfully disagree by replying as follow: looking at applicant’s specification as published: transmission parameter is described in [0188] as OCW, OBO ect…and indicator is described in [0025] as AID. Based on this Ahn [0083] teaches “STAs attempting UL OFDMA-based random access perform contention to obtain transmission opportunity. A separate OFDMA backoff (OBO) counter is used for contention in the UL OFDMA-based random access. The OBO counter is obtained within a range of an OFDMA contention window (OCW) managed for each STA. The AP transmits a minimum value of OCW (i.e., OCWmin) and a maximum value of OCW (i.e., OCWmax) for OCW determination of each STA through a random access parameter set” 
Applicant argues on page 3 of remarks that the office action failed to teach “the two-step determination of the subset of eligible random RUs, and thus fails to fill the gaps of Ahn in meeting the terms of claim 1 as amended.”
Examiner, respectfully disagree because the claim does not recite a 2-step determination as described by the applicant.” Furthermore, the claim has only one determination step, not two determination step.
In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., a 2-step determination) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore applicant argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1,5-8, 11,12, 17, 21,22,23 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US-PG-PUB 2019/0082468 A1) and in view of Patil et al. (US-PG-PUB 2018/0302923 A1) relying on 62/48451.
The application is about multiple random access in wireless network and is shown in fig. 8a 

    PNG
    media_image1.png
    309
    257
    media_image1.png
    Greyscale

The primary reference Ahn is about a method for random access-based uplink multi-user transmission and is shown in fig. 6


    PNG
    media_image2.png
    136
    378
    media_image2.png
    Greyscale




The secondary reference Patil is about trigger-based random access and is shown in fig. 8


    PNG
    media_image3.png
    390
    573
    media_image3.png
    Greyscale

As to claim 1. Ahn teaches a wireless communication method in a wireless network comprising an access point and a plurality of stations (Ahn fig.1 AP and multiple STAs) the method
comprising, at one of the stations:
 receiving a trigger frame from the access point (Ahn fig. 6 [0067] AP transmitting trigger frame to multiple STA and see also [0068] trigger frame indicating STA and information of the allocated resource)  the trigger frame reserving a transmission opportunity on at least one communication channel of the wireless network (Ahn fig.6 [0067] a trigger frame allocating resource unit to be used during a specified time i.e. reserved transmission opportunity  included in the trigger frame and [0082] resource unit allocated for random access and see also [0116] Txop) the transmission opportunity including random resource units that the stations may access using a contention scheme (Ahn fig. 10 [0082] a trigger frame having random access unit), wherein the trigger frame specifies at least one transmission parameter for transmitting data on at least one of the random resource units(Ahn [0083] determination of available random resources for transmission being determined based AID transmitted via trigger frame); 
updating at least one contention parameter driving the contention scheme at the station based on the number of determined eligible resource unit or units (Ahn [0084] STA decrement OBO counter i.e. contention parameter based on the eligible resource unit and counter being decrement when STA has data to be transmitted and see also see also [0072] subsequent data in buffer in same access category and new back-off counter being allocated i.e. updated and contention take place using new-back- off counter); and 
	contending for access to an eligible resource unit using the contention scheme based on the updated at least one contention parameter (Ahn [0084] STA counter decrement to 0 based on which STA content for eligible resource unit and see also [0072] subsequent data in buffer in same access category and new back-off counter being allocated i.e. updated and contention take place using new-back- off counter).
Ahn does not on the at least transmission parameter one or more eligible resource units among the random resource units in the reserved transmission opportunity for the station to contend for access for transmitting data 
However,  Ahn from a similar field of endeavor teaches  determining (Patil fig. 8 [0157] RU allocation included in trigger frame being decoded i.e. determination see provisional fig. 8 and accompanying description [0113]-[0133]);  based on the at least transmission parameter one or more eligible resource units among the random resource units in the reserved transmission opportunity for the station to contend for access for transmitting data (Patil fig.8 [0157] available RU which is dedicated to specific Ue based on their AID for which STA part of group i.e. all STAs having same AID can content for and see provisional fig. 8 and accompanying description [0113]-[0133]).
Thus, it would have been obvious at the time of the filling to combine the teaching of Patil and the teaching of Ahn to use a trigger frame in order to determine eligible resource unit. Because Patil teaches a method of resources sharing among multiple different type of devices, thus providing efficient spectrum utilization (Patil [0011].

As to claim 5. The combination of Ahn and Patil teaches all the limitations of parent claim 3,
Ahn does not teach wherein the indicator is one of the following transmission parameters: resource unit allocation on the communication channel(s); Error Correction Coding type; modulation and coding scheme; dual carrier modulation; number of spatial streams and target received power.
However, Patil from a similar field of endeavor teaches wherein the indicator is one of the following transmission requirements: resource unit allocation on the communication channel(s) (Patil fig. 8 [0123] indication for resource allocation see provisional fig. 8 and accompanying description [0113]- [0133]) Error Correction Coding type; modulation and coding scheme; dual carrier modulation; number of spatial streams and target received power
Thus, it would have been obvious at the time of the filling to combine the teaching of Patil and the teaching of Ahn to use a trigger frame in order to determine eligible resource unit. Because Patil teaches a method of resources sharing among multiple different type of devices, thus providing efficient spectrum utilization (Patil [0011].

As to claim 6. The combination of Ahn and Patil teaches all the limitations of parent claim 1,
Ahn does not teach wherein the trigger frame includes an indicator indicating the stations allowed to send data on at least one random resource unit and wherein eligible resource unit or units are further determined based on the further indicator.
However, Patil from a similar field of endeavor teaches wherein the trigger frame includes an indicator indicating the stations allowed to send data (Patil fig. 8 [0123] indication for resource allocation fig. 8 [0157] RU allocation included in trigger frame being decoded i.e. determination see provisional fig. 8 and accompanying description [0113]- [0133]) on at least one random resource unit, and wherein eligible resource unit or units are further determined based on the further indicator (Patil fig. 8 [0123] indication for resource allocation fig. 8 [0157] RU allocation included in trigger frame being decoded i.e. determination see provisional fig. 8 and accompanying description [0113]- [0133])
Thus, it would have been obvious at the time of the filling to combine the teaching of Patil and the teaching of Ahn to use a trigger frame in order to determine eligible resource unit. Because Patil teaches a method of resources sharing among multiple different type of devices, thus providing efficient spectrum utilization (Patil [0011].

As to claim 7. The combination of Ahn and Patil teaches all the limitations of parent claim 6, 
Ahn teaches wherein the further indicator is based on an association identifier (AID) (Ahn [0068] AID).

As to claim 8. The combination of Ahn and Patil teaches all the limitations of parent claim 1,
Ahn teaches wherein a contention parameter is a backoff value of a resource unit backoff engine (Ahn [0084] STA decrement OBO counter i.e. contention parameter) and wherein the updating of the at least one contention parameter comprises updating the backoff value based on the number of determined eligible resource unit or units (Ahn [0085] an OBO counter corresponding to the number of RU).

As to claim 11. The combination of Ahn and Patil teaches all the limitations of parent claim 1,
 Ahn does not teach wherein the at least one indicator specifying a transmission parameter is associated with a resource unit.
However, Patil from a similar field of endeavor teaches wherein the at least one indicator specifying a transmission parameter is associated with a resource unit (Patil fig. 8 [0123] indication for resource allocation fig. 8 [0157] RU allocation included in trigger frame being decoded i.e. determination fig. 8 [0157] RU allocation included in trigger frame being decoded i.e. determination)
Thus, it would have been obvious at the time of the filling to combine the teaching of Patil and the teaching of Ahn to use a trigger frame in order to determine eligible resource unit. Because Patil teaches a method of resources sharing among multiple different type of devices, thus providing efficient spectrum utilization (Patil [0011].

As to claim 12. The combination of Ahn and Patil teaches all the limitations of parent claim 1,
Ahn does not teach wherein a plurality of indicators are associated with a resource unit and wherein the determining of eligible resource unit or units is based on the plurality of indicators.
However, Patil from a similar field of endeavor teaches wherein a plurality of indicators are associated with a resource unit and wherein the determining of eligible resource unit or units is based on the plurality of indicators (Patil fig. 8 [0123] indication for resource allocation fig. 8 [0157] RU allocation included in trigger frame being decoded i.e. determination and each AID have specific physical requirement fig. 8 [0157] RU allocation included in trigger frame being decoded i.e. determination and see also [0175]  UL OFDMA-based random access see provisional fig. 8 and accompanying description [0113]- [0133]),
Thus, it would have been obvious at the time of the filling to combine the teaching of Patil and the teaching of Ahn to use a trigger frame in order to determine eligible resource unit. Because Patil teaches a method of resources sharing among multiple different type of devices, thus providing efficient spectrum utilization (Patil [0011].

As to claim 13. The combination of Ahn and Kim teaches all the limitations of parent claim 12,
Ahn teaches and a further indicator indicating the stations allowed to send data on at least one random resource unit (Ahn [0082] resource unit corresponding to an AID being identified i.e. eligible resource unit).
Ahn does not teach wherein the plurality of indicators includes the at least one indicator specifying a transmission parameter.
However, Patil from a similar field of endeavor teaches wherein the plurality of indicators includes at least one indicator specifying a transmission requirement (Patil fig. 8 [0123] indication for resource allocation fig. 8 [0157] RU allocation included in trigger frame being decoded i.e. determination and each AID have specific physical requirement fig. 8 [0157] RU allocation included in trigger frame being decoded i.e. determination and see also [0175]  UL OFDMA-based random access see provisional fig. 8 and accompanying description [0113]- [0133]).
Thus, it would have been obvious at the time of the filling to combine the teaching of Patil and the teaching of Ahn to use a trigger frame in order to determine eligible resource unit. Because Patil teaches a method of resources sharing among multiple different type of devices, thus providing efficient spectrum utilization (Patil [0011].

As to claim 17. The combination of Ahn and Patil teaches all the limitations of parent claim 12,
 Ahn teaches a communication device in a wireless network comprising an access point and a plurality of stations, the communication device being one of the stations and comprising at least one microprocessor (Ahn fig.3, 110 a processor and fig. 1 multiple STA) configured for carrying out the steps of: 
	receiving a trigger frame from the access point (Ahn fig. 6 [0067] AP transmitting trigger frame to multiple STA and see also [0068] trigger frame indicating STA and information of the allocated resource)  , the trigger frame reserving a transmission opportunity on at least one communication channel of the wireless network(Ahn fig.6 [0067] a trigger frame allocating resource unit to be used during a specified time i.e. reserved transmission opportunity  included in the trigger frame and see also [0116] Txop), the transmission opportunity including random resource units that the stations may access using a contention scheme(Ahn fig. 10 [0082] a trigger frame having random access unit), 
wherein the trigger frame specifies at least one transmission parameter for transmitting data on at least one of the random resource units(Ahn [0083] determination of available random resources for transmission being determined based AID transmitted via trigger frame); updating at least one contention parameter driving the contention scheme at the station based on the number of determined eligible resource unit or units(Ahn [0084] STA decrement OBO counter i.e. contention parameter based on the eligible resource unit  and counter being decrement when STA has data to be transmitted and see also see also [0072] subsequent data in buffer in same access category and new back-off counter being allocated i.e. updated and contention take place using new-back- off counter); and 
contending for access to an eligible random resource unit using the contention scheme based on the updated at least one contention parameter (Ahn [0084] STA counter decrement to 0 based on which STA content for eligible resource unit and see also [0072] subsequent data in buffer in same access category and new back-off counter being allocated i.e. updated and contention take place using new-back- off counter).
Ahn does not teach expressly teach determining, based on the at least transmission parameter one or more eligible resource units among the random resource units in the reserved transmission opportunity for the station to contend for access for transmitting data 
However, Patil from a similar field of endeavor teaches wherein the trigger frame specifies at least one transmission parameter for transmitting data on at least one of the random resource units (Patil fig. 8  step 812A  trigger frame having association ID and  RU that the STA can choose for transmission and see also [0150] trigger frame having TXOP i.e. transmission parameter see provisional fig. 8 and accompanying description [0113]-[0133]); determining (Patil fig. 8 [0157] RU allocation included in trigger frame being decoded i.e. determination see provisional fig. 8 and accompanying description [0113]-[0133]);  based on the at least transmission parameter one or more eligible resource units among the random resource units in the reserved transmission opportunity for the station to contend for access for transmitting data (Patil fig.8 [0157] available RU which is dedicated to specific Ue based on their AID for which STA part of group i.e. all STAs having same AID can content for and see provisional fig. 8 and accompanying description [0113]-[0133]);
Thus, it would have been obvious at the time of the filling to combine the teaching of Patil and the teaching of Ahn to use a trigger frame in order to determine eligible resource unit. Because Patil teaches a method of resources sharing among multiple different type of devices, thus providing efficient spectrum utilization (Patil [0011].

As to claim 21. The combination of Ahn and Patil teaches all the limitations of parent claim 13,
Ahn does not teach wherein the further indicator indicates whether the associated resource unit is allocated for stations associated with the AP or for stations not associated with the AP.
However, Patil wherein the further indicator indicates whether the associated resource unit is allocated for stations associated with the AP (Patil fig.8 [0157] available RU which is dedicated to specific Ue based on their AID for which STA part of group i.e. all STAs having same AID can content for and see provisional fig. 8 and accompanying description [0113]- [0133]).
Thus, it would have been obvious at the time of the filling to combine the teaching of Patil and the teaching of Ahn to use a trigger frame in order to determine eligible resource unit. Because Patil teaches a method of resources sharing among multiple different type of devices, thus providing efficient spectrum utilization (Patil [0011].

As to claim 22. The combination of Ahn and Patil teaches all the limitations of parent claim 21, wherein a random resource unit is determined as an eligible resource unit if: 
Ahn does not teach the station supports all transmission parameters specified by the at least one indicator associated with the resource unit and, 
the further indicator indicates that the resource unit is allocated for associated stations and the station is associated with the AP, or the further indicator indicates that the resource unit is allocated for not associated stations and the station is not associated with the AP.
However, Patil teaches the station supports all transmission parameters specified by the at least one indicator associated with the resource unit(Patil fig.8 [0157] available RU which is dedicated to specific Ue based on their AID for which STA part of group i.e. all STAs having same AID can content for and see provisional fig. 8 and accompanying description [0113]-[0133]);the further indicator indicates that the resource unit is allocated for associated stations and the station is associated with the AP (Patil fig.8 [0157] available RU which is dedicated to specific Ue based on their AID for which STA part of group i.e. all STAs having same AID can content for and see provisional fig. 8 and accompanying description [0113]-[0133]).
Thus, it would have been obvious at the time of the filling to combine the teaching of Patil and the teaching of Ahn to use a trigger frame in order to determine eligible resource unit. Because Patil teaches a method of resources sharing among multiple different type of devices, thus providing efficient spectrum utilization (Patil [0011].

For claim 23. The combination of Ahn and Patil teaches all the limitations of parent claim 1, 
Ahn does not teach wherein the at least one transmission parameter includes a physical transmission parameter associated with the at least one random resource unit, and the determining step includes determining one or more eligible resource units whose physical transmission parameters match physical transmission capabilities of the station.
However, Patil from a similar field of endeavor teaches wherein the at least one transmission parameter includes a physical transmission parameter associated with the at least one random resource unit(Patil fig. 8 [0123] indication for resource allocation fig. 8 [0157] RU allocation included in trigger frame being decoded i.e. determination and each AID have specific physical requirement fig. 8 [0157] RU allocation included in trigger frame being decoded i.e. determination and see also [0175]  UL OFDMA-based random access and OFDMA is physical transmission parameter  see provisional fig. 8 and accompanying description [0113]- [0133]),, and the determining step includes determining one or more eligible resource units whose physical transmission parameters match physical transmission capabilities of the station (Patil [0146] BSSID using specific random access method i.e. OFDMA which is requirement for each Ue part of the BSSID and a specific OCW used by all Ue part of a BSSID)).
Thus, it would have been obvious at the time of the filling to combine the teaching of Patil and the teaching of Ahn to use a trigger frame in order to determine eligible resource unit. Because Patil teaches a method of resources sharing among multiple different type of devices, thus providing efficient spectrum utilization (Patil [0011].


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US-PG-PUB 2019/0082468 A1) in view of Patil et al. (US-PG-PUB 2018/0302923 A1) relying on 62/48451 and in view of Lou et al. (US-PG-PUB 2018/0242355 A1).

As to claim 2. The combination of Ahn and Patil teaches all the limitations of parent claim 1,
The combination of Ahn and Patil teaches wherein eligible resource unit or units are further determined based on the first indicator (Ahn [0072] subsequent data in buffer in same access category and new back-off counter being allocated i.e. updated and contention take place using new-back- off counter);
The combination of Ahn and Patil does not teach wherein the trigger frame includes a first indicator specifying a traffic type of data allowed to be sent on at least one of the random resource units
However, Lou from a similar field of endeavor teaches wherein the trigger frame includes a first indicator specifying a traffic type of data allowed to be sent on at least one of the random resource units (Lou [0167] [0168] a preamble of the trigger frame indicating traffic type that can be used).
Thus, it would have been obvious to a person of ordinary skills at the time of filling date of the application to combine the teaching of Lou and the combined teaching of Ahn and Patil to use an identifier in order to assign specific resource for specific service type. Because Lou teaches a method of selecting random resource units using a cascade of trigger frame thus allowing for efficient spectrum utilization (Lou [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn (US-PG-PUB 2019/0223219 A1) wireless communication terminal for multi-user EDCA operation.
Huang et al (US-PG-PUB 2019/0182864 A1) communication apparatus and communication method.
Li et al. (US-PG-PUB 2016/0309508 A1) controlled OFDMA random access.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412      

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412